—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered December 14, 1999, convicting him of criminal possession of a weapon in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the trial court’s Batson ruling (see Batson v Kentucky, 476 US 79) properly acknowledged that the prosecution offered a nonpretextual, race-neutral explanation for its peremptory challenge to the prospective juror in controversy (see People v Payne, 88 NY2d 172). This prospective juror was a half-sibling of one of the victims of the attack by a group of white teenagers upon three black men in 1986 in the “so-called ‘Howard Beach incident’ ” (People v Kern, 75 NY2d 638, 643, cert denied 498 US 824). Voir dire examination of this prospective juror elicited legitimate concerns as to his suitability as a juror (see People v Posner, 226 AD2d 481, 482; cf. People v Jones, 223 AD2d 559). Accordingly, the Supreme Court providently denied the *316defendant’s Batson challenge (see People v Benjamin, 278 AD2d 239; People v Morrison, 235 AD2d 553).
The defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, are without merit. Altman, J.P., S. Miller, Luciano and Rivera, JJ., concur.